Title: From James Madison to Edmund Randolph, 13 September 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Princeton Sepr. 13. 1783.
Our Ministers in Europe have made some amends for their long silence by voluminous despatches brought down to 27th. July. They were recd. yesterday by Congress. No definitive treaty had then been signed by any of the parties, though all had been ready except Holland & America. The fo[rmer] is said to have settled her difficulties. The American Ministers have been endeavoring to incorporate some important commercial stipulations, but in vain; and in case of emergency must come forward with the provisional articles to be signed as the definitive Treaty. The Conduct of G.B. in the negociation with America has shewn great unsteadiness if not insidiousness on the subject of commerce: and the inclosed proclamation of the 2d. of July is a proof that some experiment is intended on the wisdom, firmness & union of the States, before they will enter into a Treaty in derogation of her Navigation Act. Congress will probably recommend some defensive plan to the States. If it sd. meet with the fate of former recommendations, it will not probably be owing to Rhode Island whose staple interest more than that of any others lies in carrying between U.S. & the West Indies. If it fails at all it will prove such an inefficacy in the Union as will extinguish all respect for it & reliance on it. My situation here for writing is so incommodious, that you must excuse my brevity.
